TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-20-00093-CV


                                      H. M. W., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee


                FROM THE 22ND DISTRICT COURT OF COMAL COUNTY
          NO. C2018-1505A, THE HONORABLE DIB WALDRIP, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant H.M.W., representing herself pro se, seeks to appeal from a termination

order signed by the trial court on August 26, 2019. In her notice of restricted appeal, filed on

January 28, 2020, H.M.W. states that she is the grandmother of the child who is the subject of

the termination order, that she has been adversely affected by the order, and that “she has not

participated in any way.” See Tex. R. App. P. 26.1(c) (stating that deadline to file restricted

appeal is six months from date judgment is signed).

               On February 11, 2020, the Clerk of this Court sent notice to H.M.W. that it

appears that this Court lacks jurisdiction to consider her appeal because the Court’s jurisdiction

is invoked when a party timely files a notice of appeal, and she was not a party to the proceedings

below. In re Lumbermens Mut. Cas. Co., 184 S.W.3d 718, 723 (Tex. 2006) (“Generally, only

parties of record may appeal a trial court’s judgment.”); see Tex. R. App. P. 25.1, 26.1. The

notice requested that H.M.W. respond in writing on or before February 21, 2020, explaining how
this Court may exercise jurisdiction over this appeal and advised her that the failure to do so

would result in the dismissal of this appeal for want of jurisdiction.

                To date, H.M.W. has not filed a response. Accordingly, we dismiss this appeal

for want of jurisdiction. See Tex. R. App. P. 42.3(a), (c).



                                              __________________________________________
                                              Chari L. Kelly, Justice

Before Justices Goodwin, Kelly, and Smith

Dismissed for Want of Jurisdiction

Filed: February 28, 2020




                                                  2